                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

SELIA ANN PRAY and WILLIAM
PRAY,

       Plaintiffs,

v.                                                         Case No: 5:19-cv-177-Oc-30PRL

MARION COUNTY, FLORIDA,
MICHAEL L SAVAGE, MARION
COUNTY BOARD OF COUNTY
COMMISSIONERS, JEFF BALL and
STEVEN HOLMES,

       Defendants.


                                          ORDER

       THIS CAUSE came on for consideration on the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Doc. 8). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.1




1
  Although Plaintiffs did not file objections, they filed an Amended Complaint on June 28, 2019
(Doc. 9), before the deadline to file objections expired. The Amended Complaint, though, was
filed more than two weeks after the deadline the Magistrate Judge gave Plaintiffs to file an
amended complaint. (Doc. 7, p. 7) (giving Plaintiffs until June 10, 2019, to file an amended
complaint). Because Plaintiffs did not file the amended complaint in the ample time given to do
so, the Court will not consider it. See Silberman v. Miami Dade Transit, No. 17-15092, 2019 WL
2498231, at *5 (11th Cir. June 17, 2019) (affirming dismissal of pro se action where plaintiff
squandered chance to amend complaint after court gave opportunity to do so). But even if the
Court were to consider the Amended Complaint, a cursory review reveals Plaintiffs failed to
correct the pleading deficiencies noted in the Magistrate Judge’s prior Order. (Doc. 7).
      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Doc. 8) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     Plaintiffs’ Motion to Proceed in Forma Pauperis (Doc. 2) is DENIED.

      3.     This action is DISMISSED WITHOUT PREJUDICE.

      4.     All pending motions are denied as moot.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 9th day of July, 2019.




Copies Furnished To:
Counsel/Parties of Record




                                            2
